

115 S436 RS: San Juan County Settlement Implementation Act 
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 532115th CONGRESS2d SessionS. 436IN THE SENATE OF THE UNITED STATESFebruary 16, 2017Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 30, 2018Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo authorize the Secretary of the Interior to retire coal preference right lease applications for
			 which the Secretary has made an affirmative commercial quantities
			 determination, to substitute certain land selections of the Navajo Nation,
			 to designate certain wilderness areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the San Juan County Settlement Implementation Act . 2.Exchange of coal preference right lease applications (a)DefinitionsIn this section:
 (1)Bidding rightThe term bidding right means an appropriate legal instrument or other written documentation, including an entry in an account managed by the Secretary, issued or created under subpart 3435 of title 43, Code of Federal Regulations, that may be used—
 (A)in lieu of a monetary payment for 50 percent of a bonus bid for a coal lease sale under the Mineral Leasing Act (30 U.S.C. 181 et seq.); or
 (B)as a monetary credit against 50 percent of any rental or royalty payments due under any Federal coal lease.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Use of bidding right (1)In generalIf the Secretary retires a coal preference right lease application under the Mineral Leasing Act (30 U.S.C. 181 et seq.) by issuing a bidding right in exchange for the relinquishment of the coal preference right lease application, the bidding right subsequently may be used in lieu of 50 percent of the amount owed for any monetary payment of—
 (A)a bonus in a coal lease sale; or (B)rental or royalty under a Federal coal lease.
					(2)Payment calculation
 (A)In generalThe Secretary shall calculate a payment of amounts owed to a relevant State under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) based on the combined value of the bidding rights and amounts received.
 (B)Amounts receivedExcept as provided in this subsection, for purposes of calculating the payment of amounts owed to a relevant State under subparagraph (A) only, a bidding right shall be considered amounts received.
 (c)Source of PaymentsThe Secretary shall make payments to the relevant State under subsection (b) from monetary payments received by the Secretary when bidding rights are exercised under this Act.
 (d)Treatment of PaymentsA payment to a State under this section shall be treated as a payment under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
			(e)Transferability; Limitation
 (1)TransferabilityA bidding right issued for a coal preference right lease application under the Mineral Leasing Act (30 U.S.C. 181 et seq.) shall be fully transferable to any other person.
 (2)Notification of SecretaryA person who transfers a bidding right shall notify the Secretary of the transfer by any method determined to be appropriate by the Secretary.
				(3)Effective period
 (A)In generalA bidding right issued under the Mineral Leasing Act (30 U.S.C. 181 et seq.) shall terminate on the expiration of the 7-year period beginning on the date the bidding right is issued.
 (B)Tolling of periodThe 7-year period described in subparagraph (A) shall be tolled during any period in which exercise of the bidding right is precluded by temporary injunctive relief granted under, or administrative, legislative, or judicial suspension of, the Federal coal leasing program.
 (f)DeadlineIf an existing settlement of a coal (f)Deadline (1)In generalIf an existing settlement of a coal preference right lease application has not been implemented as of the date of enactment of this Act, not later than 180 days after that date of enactment, the Secretary shall complete the bidding rights valuation process in accordance with the terms of the settlement.
 (2)Date of valuationFor purposes of the valuation process under paragraph (1), the market price of coal shall be determined as of the date of the settlement.
				3.Certain land selections of the Navajo Nation
 (a)Cancellation of certain selectionsThe land selections made by the Navajo Nation pursuant to Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (25 U.S.C. 640d et seq.) that are depicted on the map entitled Navajo-Hopi Land Settlement Act Selected Lands and dated April 2, 2015, are cancelled.
			(b)Authorization for new selection
 (1)In generalSubject to paragraphs (2), (3), and (4) and subsection (c), the Navajo Nation may make new land selections in accordance with the Act referred to in subsection (a) to replace the land selections cancelled under that subsection.
 (2)Acreage capThe total acreage of land selected under paragraph (1) shall not exceed 15,000 acres of land. (3)ExclusionsThe following land shall not be eligible for selection under paragraph (1):
 (A)Land within a unit of the National Landscape Conservation System. (B)Land within—
 (i)the Glade Run Recreation Area; (ii)the Fossil Forest Research Natural Area; or
 (iii)a special management area or area of critical environmental concern identified in a land use plan developed under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) that is in effect on the date of enactment of this Act.
 (C)Any land subject to a lease or contract under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 601 et seq.) as of the date of the selection.
 (D)Land identified as Parcels Excluded from Selection on the map entitled Parcels excluded for selection under the San Juan County Settlement Implementation Act and dated May 11, 2018. (4)DeadlineNot later than 7 years after the date of enactment of this Act, the Navajo Nation shall make all selections under paragraph (1).
 (5)WithdrawalAny land selected by the Navajo Nation under paragraph (1) shall be withdrawn from disposal, leasing, and development until the date on which the selected land is placed into trust for the Navajo Nation.
				(c)Equal value
 (1)In generalNotwithstanding the acreage limitation in the second proviso of section 11(c) of Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (25 U.S.C. 640d–10(c)) and subject to subsection (b)(2), the value of the land selected under subsection (b)(1) and the land subject to selections cancellation under subsection (a) shall be equal, based on appraisals conducted under paragraph (2).
				(2)Appraisals
 (A)In generalThe value of the land selected under subsection (b)(1) and the land subject to selections cancelled under subsection (a) shall be determined by appraisals conducted in accordance with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
						(B)Timing
 (i)Land subject to selections cancelledNot later than 18 months after the date of enactment of this Act, the appraisal under subparagraph (A) of the land subject to selections cancelled under subsection (a) shall be completed.
 (ii)New selectionsThe appraisals under subparagraph (A) of the land selected under subsection (b)(1) shall be completed as the Navajo Nation finalizes those land selections.
 (d)BoundaryFor purposes of this section and the Act referred to in subsection (a), the present boundary of the Navajo Reservation is depicted on the map entitled Navajo Nation Boundary and dated November 16, 2015.
			4.Designation of Ah-shi-sle-pah Wilderness
 (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 7,242 acres of land as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Ah-shi-sle-pah Wilderness (referred to in this section as the Wilderness).
			(b)Management
 (1)In generalSubject to valid existing rights, the Wilderness shall be administered by the Director of the Bureau of Land Management in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.
				(2)Adjacent management
 (A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.
 (B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.
 (3)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Wilderness that is acquired by the United States shall—
 (A)become part of the Wilderness; and (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); (ii)this section; and
 (iii)any other applicable laws. (4)GrazingGrazing of livestock in the Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 (c)Release of wilderness study areasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Ah-shi-sle-pah Wilderness Study Area not designated as wilderness by this section has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
			5.Expansion of Bisti/De-Na-Zin Wilderness
 (a)In generalThere is designated as wilderness and as a component of the National Wilderness Preservation System certain Federal land comprising approximately 2,250 acres, as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, which is incorporated in and shall be considered to be a part of the Bisti/De-Na-Zin Wilderness.
 (b)AdministrationSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be administered by the Director of the Bureau of Land Management (referred to in this section as the Director), in accordance with—
 (1)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211).
				(c)Adjacent management
 (1)In generalCongress does not intend for the designation of the land as wilderness by subsection (a) to create a protective perimeter or buffer zone around that land.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the land designated as wilderness by subsection (a) shall not preclude the conduct of the activities or uses outside the boundary of that land.
 (d)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the land designated as wilderness by subsection (a) that is acquired by the United States shall—
 (1)become part of the Bisti/De-Na-Zin Wilderness; and (2)be managed in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); (B)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211);
 (C)this section; and (D)any other applicable laws.
 (e)GrazingGrazing of livestock in the land designated as wilderness by subsection (a), where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 6.Maintenance of roadThe Secretary of the Interior, acting through the Director of the Bureau of Indian Affairs, shall ensure that BIA Route 54 between I–40 and Alamo, New Mexico, is maintained in a condition that is safe for motorized use.July 30, 2018Reported with amendments